                   Case 19-50924-JKS              Doc 30      Filed 09/10/21        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                               Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                  Case No. 17-12560 (JKS)
et al.,1
                                                                     (Jointly Administered)
                                     Remaining Debtors.


MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                              Adversary Proceeding
                                                                     Case No. 19-50924 (JKS)
                                     Plaintiff,

                          vs.                                        Ref. Adv. Docket No. 28

LIFE PLAN ADVISORS INC.,

                                     Defendant.

                                         JUDGMENT BY DEFAULT

          Upon the Plaintiff’s Motion for Default Judgment (the “Motion”) pursuant to Bankruptcy

Rule 7055 for the entry of a judgment by default against defendant Life Plan Advisors Inc.

(“Defendant”) with respect to the Complaint: (I) For Avoidance and Recovery of Avoidable

Transfers; and (II) For Sale of Unregistered Securities, For Fraud, and For Aiding and Abetting

Fraud [Adv. Docket No. 1] (the “Complaint”)2 and the Entry of Default entered by the Clerk of

Court [Adv. Docket No. 18]; and adequate notice of the Motion having been given and it

appearing in the circumstances that no other or further notice is required; and this Court having


1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.

2
    Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Complaint.


DOCS_LA:330974.5 94811/003
                  Case 19-50924-JKS        Doc 30      Filed 09/10/21    Page 2 of 3




jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and Defendant having

failed to answer or otherwise respond to the Complaint within the applicable deadline; and the

entry of a judgment by default being proper against Defendant; and sufficient cause appearing

therefor,

        IT IS HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as set forth herein.

        2.       Pursuant to Bankruptcy Rule 7055(b)(2), judgment by default (“Judgment”) shall

be entered against Defendant with respect to all claims for relief asserted in the Complaint.

        3.       Judgment is awarded in favor of Plaintiff and against Defendant on the first claim

for relief, (a) avoiding the 90 Day Transfers free and clear of any interest of Defendant, (b)

directing that the 90 Day Transfers be set aside, and (c) ordering Defendant to pay to Plaintiff

$20,387.66.

        4.       Judgment is awarded on the second, third, fourth and fifth claims for relief, (a)

avoiding the Two Year Transfers and Four Year Transfers free and clear of any claimed interest

of Defendant, (b) directing that the Two Year Transfers and Four Year Transfers be set aside,

and (c) ordering Defendant to pay to Plaintiff $180,337.66.

        5.       Judgment is awarded on the sixth claim for relief, holding Defendant liable for

damages in the amount of $1,070,054.18, arising from Defendant’s sale of unregistered

securities.

        6.       Judgement is awarded on the seventh claim for relief, holding Defendant liable

for fraud in the amount of $1,070,054.18.

        7.       Judgment is awarded on the eighth claim for relief, holding Defendant liable for

aiding and abetting fraud in the amount of $1,070,054.18.



                                                   2
DOCS_LA:330974.5 94811/003
                  Case 19-50924-JKS       Doc 30       Filed 09/10/21    Page 3 of 3




        8.       Judgement is awarded on all claims for relief, awarding Plaintiff prejudgment

interest as permitted by law, costs of suit, and such other and further relief as is just and proper

        9.       The Plaintiff is authorized and empowered to take any and all actions necessary or

appropriate to consummate, carry out, effectuate, or otherwise enforce the terms, conditions, and

provisions of this Judgment.

        10.      The Clerk of Court is authorized and directed to take any action that is necessary

and appropriate to give effect to this Judgment.

        11.      This Court shall retain jurisdiction and power over any and all matters arising

from or related to the interpretation or implementation of this Judgment.




                                                             J. KATE STICKLES
       Dated: September 10th, 2021
                                                             UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware


                                                   3
DOCS_LA:330974.5 94811/003
